 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 483 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Supporting the goals and ideals of Veterans of Foreign Wars Day. 
 
 
Whereas veterans of the Spanish-American War and Philippine Insurrection, the Nation's first major foreign conflicts, faced hardships to include a complete lack of medical care and pensions upon discharge from the service;  
Whereas, on September 29, 1899, the American Veterans of Foreign Service and in December 1899, the National Society of the Army of the Philippines, were established to advocate for the rights and benefits then denied to veterans of the Spanish-American War and Philippine Insurrection;  
Whereas, in subsequent years, membership in these and other veterans organizations continued to grow;  
Whereas these veterans organizations, recognizing their common goals and the importance of unity, merged to form the present-day Veterans of Foreign Wars of the United States in 1914;  
Whereas membership in the Veterans of Foreign Wars continued to grow and reached nearly 200,000 in 1936 when the organization received its Congressional Charter;  
Whereas the 2.3 million members of the Veterans of Foreign Wars and Ladies Auxiliary remain committed to the organization's mission of ensuring rights, remembering sacrifices, promoting patriotism, performing community services, and advocating for a strong national defense;  
Whereas the organization continues this honorable mission by effectively advocating for our Nation's veterans, to include helping establish the present-day Department of Veterans Affairs, creating the Montgomery G.I. Bill, developing the national cemetery system, and assisting combat wounded veterans receive compensation for their injuries; and  
Whereas the members of the Veterans of Foreign Wars celebrate the organization's establishment and achievements on September 29th while carrying on the vital mission of their predecessors: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of Veterans of Foreign Wars Day.  
 
Lorraine C. Miller,Clerk.
